IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-77,014-01


EX PARTE ANCELVO GILAELAMADRID-HOCK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2005CR1764 IN THE 226TH DISTRICT COURT

FROM BEXAR COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to twenty years' imprisonment.   
	Applicant contends his appellate counsel rendered ineffective assistance because his claims
arising from a motion for new trial hearing could not be properly reviewed for lack of a transcription
of that hearing. To evaluate the claim, this Court must review the transcription of the motion for new
trial hearing, but it is not included in the writ record. 
 
	The trial court shall supplement the writ record to this Court with a copy of the transcription
of the motion for new trial hearing, which shall be done within thirty days of the date of this order.
This application will be held in abeyance until the trial court has supplemented the writ record and
returned the same to this Court. Any extensions of time shall be obtained from this Court. 
Filed: June 6, 2012
Do not publish